Citation Nr: 0820759	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for hearing 
loss, and if so, if service connection is warranted for the 
claimed disability.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a right 
foot and ankle disability, and if so, if service connection 
is warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of May 1965, the RO 
denied service connection for a right foot and ankle 
disability.  

2.  In an unappealed rating decision of June 1993, the RO 
denied service connection for a hearing loss disability.  

3.  Evidence submitted since the RO's May 1965 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim for a right foot and ankle 
disability.  

4.  Evidence submitted since the RO's June 1993 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim for hearing loss.  

5.  The veteran's current right foot and ankle disability is 
not related to any event or injury incurred while in service.  

6.  There is no evidence of a superimposed disease or injury 
related to the veteran's metatarsus varus disability during 
service.


CONCLUSIONS OF LAW

1.  A May 1965 rating decision that denied entitlement to 
service connection for a right foot and ankle disability is a 
final decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  A June 1993 rating decision that denied entitlement to 
service connection for hearing loss is a final decision.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

3.  New and material evidence has been received since the 
RO's May 1965 rating decision; thus, the claim for service 
connection for a right foot and ankle disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2007).

4.  New and material evidence has been received since the 
RO's June 1993 rating decision, thus, the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2007).

5.  A right foot and ankle disability was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007); 
VAOPGCPREC 82-90 (July 18, 1990).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a).  

With regard to any issue of whether new and material evidence 
has been received to reopen the claims of service connection 
for a right foot and ankle disability and hearing loss, the 
veteran's claims are being granted to the extent that they 
are reopened.  As such, any deficiencies in this matter with 
regard to VCAA are harmless and non-prejudicial.

After a careful review of the claims folder, the Board finds 
that letters dated in March 2003 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The March 2003 letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed disabilities and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the March 2003 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

The March 2003 letter was sent to the veteran prior to the 
May 2003 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a right foot and ankle disability; thus, there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service treatment records, private treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claims, and to respond to VA notices.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Under the circumstances of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.  

New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a May 1965 rating decision, the RO denied service 
connection for a right foot and ankle disability.  Also, in a 
June 1993 rating decision, the RO denied service connection 
for hearing loss.  A notice of disagreement was not received 
within the subsequent one-year period for either claim.  
Thus, the RO's decision in both instances is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and these claims 
were so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must presume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claims should be 
reopened, the reasons for the prior rating decisions should 
be considered.  In essence, the veteran's right foot and 
ankle claim was denied in a May 1965 rating decision because 
there was no evidence of a right foot or ankle injury in 
service with resulting disability or evidence of a 
superimposed injury or disease.  The veteran had x-rays of 
his right foot and ankle which were reviewed by a doctor in 
June 1964.  The x-rays were negative of an inservice injury 
but did reveal old metatarsus varus of the right foot.  An 
examination of the veteran's shoe was also done in June 1964 
that revealed the veteran walked to the right which caused 
metatarsus varus.  The claim was denied because metatarsus 
varus is a constitutional or developmental condition which 
pre-existed the veteran's service and there was no evidence 
of a superimposed disease or injury related to the veteran's 
metatarsus varus.  

Since the May 1965 rating decision, evidence has been added 
to the claims file.  The pertinent additional evidence of 
record demonstrates that the veteran has a current right foot 
and ankle disability.  Specifically, a September 2004 private 
examination provides documentation of a right foot and ankle 
disability.  According to the examination, the veteran has 
right ankle instability which has led to degenerative joint 
disease.  The examiner was of the opinion that this 
disability related to an injury sustained by the veteran in 
1963 during basic training.  This additional evidence is new 
and material because it includes competent evidence that 
cures the prior evidentiary defect of a lack of in-service 
injury with resultant chronic right foot and ankle 
disability.  

In a June 1993 rating decision, the veteran's claim for 
service connection for hearing loss was denied because he had 
submitted duplicate service treatment records which were 
already of record and previously considered in a March 1988 
rating decision.  In that decision, the veteran's claim for 
hearing loss was denied because his service treatment records 
were negative for hearing loss and hearing loss was not shown 
elsewhere in the record.  

Since the June 1993 rating decision, the veteran has 
submitted an August 2004 private audiology examination.  The 
examiner indicates that the veteran has a current hearing 
loss disability, and, more specifically, that asymmetric high 
frequency sensorineural bilateral hearing loss is present.  

Therefore, the evidence submitted since the RO's May 1965 and 
June 1993 decisions, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  Since new and 
material evidence has been received since the RO's last final 
decisions, the claims have been reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

Analysis

In order to establish service connection for a right foot and 
ankle disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

In this case, the veteran asserts entitlement to service 
connection for a right foot and ankle disability on the basis 
of an injury he sustained while in basic training in 1963.  
See June 1964 chronological record of medical care; September 
2004 private foot examination.  Since that time the veteran 
reports that has had a dull ache in his right ankle.  See 
September 2004 private foot examination.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
veteran's claim; and therefore concludes that his claim of 
service connection for a right foot and ankle disability must 
be denied.

Again, the Court has held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson, supra.  A claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the veteran currently has a claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

The veteran submitted a September 2004 private medical 
examination for evidence of a current right foot and ankle 
disability.  The records do not indicate whether the examiner 
had reviewed the pertinent medical records or the claims 
file.  The examiner noted that the veteran's right ankle was 
not stable in comparison with his left and that the veteran 
had degenerative joint disease as a result of this 
instability.  The examiner further opined that the disability 
is related to an injury the veteran sustained in 1963.  
Therefore, with medical evidence that constitutes a current 
disability, the veteran has satisfied the first element of 
establishing service connection.

In regards to the second element of the service connection 
test (medical evidence, or lay testimony, of an in-service 
incurrence or aggravation of an injury or disease), the Board 
recognizes that the veteran asserts he injured his right 
ankle during basic training in 1963.  See May 2006 VA 
examination.  However, the veteran's service treatment 
records do not show evidence of this injury.  The veteran was 
in fact treated for right foot and ankle pain while in 
service but the records are silent as to a specific injury 
that caused the pain.  In June 1964, the veteran was treated 
for pain in his right foot and ankle and it was noted that 
the veteran had an improper walking habit and that he walked 
to the right.  This disability was not linked to a specific 
injury and the same records indicate that the etiology of the 
veteran's pain was unknown.  The veteran was afforded x-rays 
which were reviewed, and was diagnosed with "old metatarsus 
varus."  In July 1964, the records state that the veteran 
walked on the right side of his foot and frequent replacement 
of his shoes was recommended.  See July 1964 chronological 
record of medical care.  

During a May 2006 VA examination, the veteran asserted that 
he hurt his foot in basic training in 1963 when it rolled 
over, resulting in a separated right ankle.  This is 
consistent with the injury the veteran reported to the 
examiner in his August 2004 private examination.  However, 
the service treatment records do not show that the veteran 
sought treatment for this injury.  Any mention of this injury 
is also completely absent from his June and July 1964 service 
treatment records when the veteran complained of pain in his 
right foot and ankle.  The veteran also did not mention the 
injury in his February 1965 separation examination.  
Furthermore, this injury is not mentioned in the veteran's 
May 1965 original claim for benefits.  The veteran appears to 
have first noted this injury in the August 2004 private 
examination, more than 40 years after it allegedly occurred.  
Because there is a complete lack of contemporaneous evidence, 
the Board finds that the veteran's assertion that he injured 
his right foot in basic training not to be credible.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). (The 
Board as a finder of fact may weigh the absence of 
contemporaneous records when assessing the credibility of lay 
evidence).  

The examiner from the veteran's May 2006 VA examination 
reviewed the pertinent records in the claims file, including 
the service treatment records.  After an examination, the 
examiner opined that the metatarsus varus right foot 
diagnosis made while the veteran was on active duty was the 
proper diagnosis for the veteran's pain at that time.  The VA 
examiner also reviewed x-rays that showed old fractures of 
the second through the fifth metatarsals and also evidence of 
ununited fracture of the medial navicular bone.  It was also 
concluded that the veteran continues to have metatarsal varus 
and mild degenerative changes referable to the first 
tarsometatarsal, metatarsophalangeal, and interphalangeal 
joints.  The VA examiner further noted that the latest 
reading of the veteran's x-rays does not correspond to the 
problems the veteran was having in the military with his 
right foot and ankle, save for the metatarsal varus which was 
noted as a congenital condition.  The examiner concluded that 
it is more likely than not that the veteran's current right 
foot and ankle disability is not related in any way to the 
right foot and ankle pain he incurred while on active duty.  
As a basis for this conclusion, the examiner cited the lack 
of evidence of continuation of the foot pain the veteran 
sustained on active duty versus a problem once the veteran 
became a civilian.

As mentioned, the VA examiner noted that the veteran also has 
mild degenerative changes referable to the first 
tarsometatarsal, metatarsophalangeal, and interphalangeal 
joints.  Again, the examiner found that it is more likely 
than not that these problems with the veteran's right foot 
and ankle are not related in any way to the problems that the 
veteran was having while on active duty.  

The Board finds that the more persuasive evidence of record 
indicates that the veteran's current right foot and ankle 
disability is not related to the right foot and ankle pain he 
incurred while in service or the alleged injury during basic 
training.  According to the Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  

Although the veteran did submit medical records from a 
private examiner that indicated the veteran's right foot and 
ankle disability was related to an injury in service, this 
diagnosis appears to have been made absent a review of any 
previous medical records or the claims file.  And since the 
Board has the responsibility to assess the credibility and 
weight to be given to evidence (see Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)), the most persuasive medical opinion of 
record is that of the VA examiner who had reviewed all 
pertinent prior medical records pertaining to the veteran.  
Furthermore, there is no evidence in the service treatment 
records that confirm the veteran suffered an injury to his 
right foot and ankle while in service.  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a veteran's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, can not be 
service connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service 
connected.  Id.  

In this case, the VA examiner reviewed all pertinent medical 
records and the claims file and opined that the veteran's 
current right foot metatarsal varus was the only current 
disability that is consistent with any foot and ankle 
problems that the veteran had while in service.  There is no 
evidence of a superimposed disability while the veteran was 
in service.  As noted, metatarsal varus is considered a 
congenital defect.  In denying the veteran's claim of 
entitlement to a right foot and ankle disorder, the Board 
observes that the competent medical evidence fails to 
demonstrate that the veteran has a disability, other than a 
congenital or developmental defect such as right foot 
metatarsal varus, which is related to his active duty 
service.  

The Board notes the veteran's argument that his right ankle 
and foot disability is related to an injury in service.  This 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, namely, the May 2006 VA 
examination report, which indicates a negative nexus between 
the veteran's right foot and ankle disability and service.  A 
competent medical expert provided this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The 40 year lapse in time between the veteran's active 
service and when he first made note of the injury also weighs 
against his claim that his current disability is related to 
an in-service injury.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
The veteran informed the VA examiner during the May 2006 
examination that he had sought treatment in the 1970s for his 
right foot and ankle.  However, during the veteran's 
September 2004 private examination, he did not mention any 
treatment in the 1970s and it was noted that he had not had 
any specific treatment for his right foot and ankle.  
Furthermore, the veteran did not mention any treatment in the 
1970s when requested by the VA to submit appropriate evidence 
for his claim.  

Therefore, the Board observes that the most probative 
evidence of record points to the veteran having the condition 
of metatarsal varus, a congenital defect, which is not due to 
an in-service injury of the veteran's right foot and ankle, 
or any right foot an ankle pain he incurred while in service.  
There is also no evidence of a superimposed disease or injury 
related to the veteran's metatarsus varus disability during 
service; thus, service connection for a right foot and ankle 
disability is denied.  	




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right foot 
and ankle disability; and the appeal is granted to this 
extent only.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a hearing loss 
disability, and the appeal is granted to this extent only.  

Service connection for a right foot and ankle disability is 
denied.


REMAND

Regarding the veteran's claim for hearing loss, pursuant to 
VA's duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  

In this case, the veteran submitted into evidence an August 
2004 private audiological examination.  The Board notes that 
the examination did not include an interpretation of the 
puretone audiological chart.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Therefore, although 
asymmetric high frequency sensorineural bilateral hearing 
loss was noted, the lack of proper notation renders a 
decision as to whether the veteran currently has a hearing 
loss disability under 38 C.F.R. § 3.385 (2007) impossible.  A 
VA examination will be necessary to decide the claim.  

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA audiological examination 
in order to determine whether the veteran has a current 
hearing loss disability for VA purposes and the likelihood 
that such is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA audiological 
examination to determine the nature and extent of 
any current hearing loss.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examiner should indicate that the claims folder was 
reviewed in connection with the examination.  The 
examiner should perform any medically indicated 
testing.  After reviewing the record and examining 
the veteran, the examiner should specify the nature 
of hearing loss, providing the exact decibel results 
at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
examiner should also review the August 2004 private 
audiogram of record, and interpret the chart 
provided in the report, providing the exact decibel 
results at 500, 1000, 2000, 3000, and 4000 Hertz.  
Following completion of the above, the examiner 
should then provide an opinion as to whether any 
current hearing loss is more likely than not (i.e., 
probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less than 50 
percent), etiologically related to the veteran's 
active service.  A detailed rationale should be 
provided for all opinions.  If it cannot be 
determined whether the veteran currently has hearing 
loss that is related to service on a medical 
scientific basis and without invoking processes 
related to guesses or based upon mere conjecture, 
the examiner should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.

2.  After completion of the above, and any other 
development deemed necessary, review the expanded 
record and determine if the veteran has submitted 
evidence sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought on appeal 
is granted, the veteran and his representative, if 
any, should be furnished an appropriate supplemental 
statement of the case and afforded an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


